Citation Nr: 0804159	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left foot disability, 
claimed as secondary to a service-connected left knee 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1985 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island which, in part, denied the 
veteran's claim of entitlement to service connection for a 
left foot disability.
The veteran filed a notice of disagreement and requested 
review by a decision review officer (DRO), to whom he 
presented personal testimony at the RO in November 2004.  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2005 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2005.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in April 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in February 2007 for 
additional evidentiary development, namely to obtain a 
medical nexus opinion.  This was accomplished, and in August 
2007 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim of entitlement to service connection 
for a left foot disability.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

Issues not on appeal

In it February 2007 decision , the Board denied the veteran's 
claim of entitlement to an increased disability rating for a 
service-connected left knee disability, as well as 
entitlement to service connection for back, right ankle, left 
ankle and right foot disabilities.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2007).  

FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's service-
connected left knee disability and his currently diagnosed 
left foot disability.


CONCLUSION OF LAW

A left foot disability is not proximately due to nor is the 
result of the veteran's service-connected left knee 
disability.  38 C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks secondary service connection for a left 
foot disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain a VA 
medical nexus opinion.  The AOJ was then to readjudicate the 
claim.  

The veteran was afforded VA examination in March 2007, the 
report of which indicates the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered an 
appropriate medical nexus opinion in conformity with the 
February 2007 remand instructions.  Thereafter the AMC 
readjudicated the claim in the August 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his secondary service 
connection claim in a letter from the RO dated October 1, 
2003, including the necessity of evidence of "a relationship 
between your claimed condition and your service-connected 
condition."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
October 2003 letter, along with an additional letter from the 
RO dated March 8, 2001 and a letter from the AMC [issued 
subsequent to the Board's February 2007 remand] dated March 
15, 2007.  Specifically, the veteran was advised in the 
October 2003 VCAA letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration.  Both the March 2001 and October 
2003 letters indicated that outpatient treatment records from 
the VA Medical Center in Providence were associated with the 
claims folder.  


The veteran was also advised in the March 2007 letter that VA 
medical opinion was being obtained as necessary to make a 
decision on his claim [such was accomplished in March 2007].  

With respect to private treatment records, the October 2003 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with both the March 2001 and October 2003 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the veteran was asked in 
the letters to complete this release so that VA could obtain 
private records on his behalf.  The October 2003 letter 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in original].  

Finally, both the March 2001 and October 2003 letters noted 
that the veteran was unrepresented and provided information 
about Veterans Service Organizations (VSOs) that could assist 
him with his claim.  The veteran has continued to proceed 
without a representative.

The Board notes that the March 2001 and October 2003 VCAA 
letters specifically requested of the veteran: "Tell us 
about any additional information or evidence that you want us 
to try to get for you.  Send us the evidence we need as soon 
as possible."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 
 
Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2007 letter as well as 
a letter from the RO dated March 27, 2006.  Both letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the instant claim, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of secondary service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
secondary service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in June 2002.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the October 
2003, March 2006 and March 2007 VCAA letters, and his claim 
was readjudicated in the August 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran 
testified during his April 2006 Travel Board hearing that he 
received all treatment at the VAMC in Providence, and did not 
indicate that he had any additional evidence to submit.  See 
the April 2006 hearing transcript, page 18. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded VA 
examination in March 2007. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he presented personal testimony to 
the undersigned at a Travel Board hearing at the Providence 
RO in April 2006.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Board initially notes that the veteran has not claimed 
that his left foot disability is a direct result of his 
military service.  Instead, he contends that the claimed 
condition is secondary to his service-connected left knee 
disability.  
See, e.g., the January 15, 2005 substantive appeal.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, the August 2001 VA examiner diagnosed the 
veteran with a calcaneal spur of the left foot, which was 
confirmed via X-ray by the March 2007 VA examiner.  
Accordingly, Wallin element (1) is satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service connected for 
status post anterior cruciate ligament reconstruction of the 
left knee.  Wallin element (2) is accordingly satisfied.  
[The Board observes in passing that the veteran is also 
service-connected for scarring associated with the service-
connected left knee disability; however, his contentions 
concern only the left knee disability itself.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's left foot disability and his service-connected left 
knee disability, is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In the instant case, the March 2007 VA examiner found that 
the veteran's left foot disability does not have any 
relationship to his service-connected left knee disability.  
Specifically, the March 2007 VA examiner stated: "Upon 
review of the patient clinically, and extensive review of 
supporting documentation and radiographic information, it is 
my determination that the [veteran's] calcaneal spur is not 
related to his service-connected left knee disability."  The 
examiner reasoned that it was unlikely that the veteran's 
current left foot disability "would have been developed as a 
compensation for the left knee disability."  

The claims folder contains no competent medical evidence 
which is contrary to the findings of the March 2007 VA 
examiner.  To the extent that the veteran believes that there 
is a medical nexus between his current left foot problems and 
his service-connected left knee disability, it is now well 
established that, as a lay person without medical training, 
he is not competent to comment on medical matters such as 
cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, his statements as to medical nexus 
carry no weight of probative value.

The veteran has been accorded ample opportunity to secure and 
present medical nexus evidence in his favor; he did not do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Accordingly, Wallin element (3) has not been met, and the 
claim fails on that basis.



In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left foot disability on a secondary basis.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a left foot disability, claimed as 
secondary to a service-connected left knee disability, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


